DETAILED ACTION
Applicant’s preliminary amendment, filed September 26, 2020, is fully acknowledged by the Examiner. Currently, claims 75-89 are pending and newly added, with claims 1-74 cancelled. The following is a complete response to the September 26, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 75-77, 83, and 85-87 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Ryan (US Pat. No. 6,152,923) as evidenced by Fox et al. (US Pat. No. 5,674,220) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ryan (US Pat. No. 6,152,923) in view of  Fox et al. (US Pat. No. 5,674,220).
Regarding claim 75, Ryan provides for a method of forming a tissue lesion, the method comprising: positioning at least two pairs of electrodes so that tissue is sandwiched between each of the at least two pairs of electrodes (see figures 6 and 7 with the pairs of electrodes at 41a-c and 43a-c having tissues 51 sandwiched therebetween), energizing the at least two pairs of electrodes to ablate tissue (energy applied in the various manners shown in figures 8A-13B; see also col. 6; 8-11 discussing the application of energy). While Ryan further provides for originating a lesion via the energizing of the tissue (via the formation of the lesions at the seals such as at 660b/c), Ryan fails to specifically provide that the such functions to originate a lesion spaced from opposed surfaces of the tissue and where energizing the at least two pairs of electrodes causes the lesion to progressively extend toward the opposed surfaces. 
Fox disclose a similar device and method for applying energy between a pair of electrodes and through a tissue (see at least figures 1-3). Fox specifically provides that tissue (3/13/23) sandwiched between electrodes (1/2; 16/18; 21/22) functions to cause a lesion that originates spaces from opposed surface of the tissue (see each of 5/15/25 spaced from the surface of tissue in contact with each respective electrode) and for the lesion to progressively extend toward the opposed surfaces (for example, col. 2; 16-38 providing for “thermal spread” and that “region 5 forms between electrode 1 and 2” and that the “coagulation region therefore extends laterally out into the tissue around the end effector”).
Therefore it is the Examiner’s position that it would have been an obvious, if not inherent, feature of the energy application of Ryan to provide for the lesion origination and progression when applying the energy to form the overall seals as showing figures 11A/B. That is, the Examiner is of the position that while Ryan is silent as to how each seal at 660b/c progresses, the Examiner is of the position that the teaching of Fox provides an exemplary teaching of how such would inherently form. In the case that such a lesion formation wouldn’t be inherent to Ryan, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art to apply the energy between the respective pairs of electrodes as in Fox to the device of Ryan so as to provide the lesions in the manner claimed. Fox clearly provides for the formation of such lesions to form a seal in clamped tissue such that the clamped tissue is successfully sealed and can be subsequently cut thereafter.
	Regarding claim 76, in view of the combination in the rejection of claim 76 above, the Examiner is of the position that the lesion origination is spaced apart equidistantly from between the at least two pairs of electrodes (such would be due to the equal spacing between the electrodes 41a-c and 43a-c of Ryan).
	Regarding claim 77, Ryan further provides that energizing the at least two pairs of electrodes includes pulsing each of the at least two pairs of electrodes (sequential application of energy as in col. 6; 5-8 would include a pulse from each pair).
Regarding claim 83, Ryan provides that positioning at least two pairs of electrodes so that tissue is sandwiched between each of the at least two pairs of electrodes includes clamping the tissue between opposing jaws of a clamp (clamp at 22 as in figure 1A), a first of the opposing jaws includes a first half of the at least two pairs of electrodes (see figures 6/7 with 41a-c on a first jaw), and a second of the opposing jaws includes a second half of the at least two pairs of electrodes (Again, see figures 6/7 with 43a-c on the second jaw).
	Regarding claim 85, Ryan provides for a method of forming a tissue lesion, the method comprising: positioning a first electrode and a second electrode on a first tissue surface and positioning a third electrode and a fourth electrode on a second tissue surface (see figures 6 and 7 with the pairs of electrodes at 41a-c and 43a-c having respective tissue surfaces in contact thereon), where the first and third electrodes and the second and fourth electrodes are spaced apart by at least a thickness of a tissue (see figures 6 and 7, with figure 7 showing the spacing by the thickness of the tissue), energizing the first and third electrodes (see figure 11A with the energizing of electrodes 641c and 643b), energizing the second and fourth electrodes (energizing of 641b and 643c as in figure 11B), forming a transmural lesion in the tissue (via the seals at 660b/c). While Ryan provides for the generation of the lesion, Ryan fails to specifically recite that the transmural lesion originates spaced from the tissue surfaces and progressively extends in opposite directions toward the tissue surfaces.
Fox disclose a similar device and method for applying energy between a pair of electrodes and through a tissue (see at least figures 1-3). Fox specifically provides that tissue (3/13/23) placed between electrodes (1/2; 16/18; 21/22) functions to cause a lesion that originates spaces from opposed surface of the tissue (see each of 5/15/25 spaced from the surface of tissue in contact with each respective electrode) and for the lesion to progressively extend toward the opposed surfaces (for example, col. 2; 16-38 providing for “thermal spread” and that “region 5 forms between electrode 1 and 2” and that the “coagulation region therefore extends laterally out into the tissue around the end effector”).
Therefore it is the Examiner’s position that it would have been an obvious, if not inherent, feature of the energy application of Ryan to provide for the lesion origination and progression when applying the energy to form the overall seals as showing figures 11A/B. That is, the Examiner is of the position that while Ryan is silent as to how each seal at 660b/c progresses, the Examiner is of the position that the teaching of Fox provides an exemplary teaching of how such would inherently form. In the case that such a lesion formation wouldn’t be inherent to Ryan, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art to apply the energy between the respective pairs of electrodes as in Fox to the device of Ryan so as to provide the lesions in the manner claimed. Fox clearly provides for the formation of such lesions to form a seal in clamped tissue such that the clamped tissue is successfully sealed and can be subsequently cut thereafter.
Regarding claim 86, Ryan further provides that the first, second, third, and fourth electrodes demarcate a boundary; forming the transmural lesion in the tissue includes forming a lesion within the boundary (see figures 8A/B with the seals formed within boundaries defined by these electrodes).
	Regarding claim 87, Ryan further provides that positioning the first electrode and the second electrode on the first tissue surface and positioning the third electrode and the fourth electrode on the second tissue surface includes clamping the tissue between opposing jaws of a clamp (as in figures 6/7 with the clamping shown therein), a first of the opposing jaws includes the first and second electrodes (see figures 6/7 with 41a-c on a first jaw) and a second of the opposing jaws includes the third and fourth electrodes (Again, see figures 6/7 with 43a-c on the second jaw). 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75, 77-82, 84 and 88-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10 and 15 of U.S. Patent No. 10,792,091 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant independent claims 75 and 85,  the Examiner is of the position that the majority of limitations found in each claim can be found in each of patented independent claims 1 and 15. The Examiner notes that the difference between each instant independent claim and each patented independent claim exists in instant independent claims 75 and 85 requiring a specific point of lesion origination and lesion progression. The Examiner is, however, of the position that the recited lesion progression would be an obvious, if not inherent, feature of each of the patented claims given each patented claim specifying of the location of its energy field (patented claim 1) or zone of primary heating (patented claim 15). Such can also be exhibited in the ablation progress described in patented claim 2.
Regarding instant claim 77, see patented claims 1 or 15;
Regarding instant claims 78 and 88, see patented claims 1/3 or 15;
Regarding instant claims 79 and 89, see patented claims 1/2/10;
Regarding instant claims 80 and 90, see patented claims 1/2/6 or 15;
Regarding instant claims 81 and 91, see patented claims 1/2/6 or 15;
Regarding instant claims 82 and 92, see patented claims 1/2/6 or 15;
Regarding instant claim 84, see patented claims 1/2/6 or 15;
Regarding instant independent claim 93, the Examiner is of the position that the subject matter in each of patented independent claims 1 and 15 substantially overlaps with that of instant claim 92. The difference in language between each patented claim and the instant claim does not amount to a difference in scope that would render the instant claim as patentably distinct from the subject matter in each patented claim.
Regarding instant claim 94, see patented claims 1 or 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794